 In theMatter Of FITZPATRICK AND WELLER,INC.andINTERNATIONALFUR AND LEATHER WORKERSUNIONOF UNITED STATES AND CANADACase No. C-2339:-Decided December' 17, 1942Jurisdiction:barrel heading manufacturing industry.Unfair Labor PracticesInterference, Restraint, and Coercion:activities of representatives of manage-ment and of an employee who although not supervisory was found to have actedin behalf, of respondent, in interrogating employees as to their union mem-bership, threatening to close plant if union succeeded in its organizationalactivities, attempting to secure renunciations of union through promises ofwageincreaseand reduction in price of fuel wood, attempting to undermineunion by having employees form a"committee to bargain in their behalf forwage increases ; grant of wage increases and reduction of price of fuel woodsoldto employees.Remedial Orders:cease and desist unfair labor practices.Practice and Procedure:settlement alleged to have been effected pursuant toan oral understanding between' respondent and Board agent,' held under thecircumstances not to preclude Board from determining merits of case.Messers. Peter J. CrottyandFrancis V. Cole,for the Board.Mr. Louis A. Gerace,of Batavia, N. Y., for the respondent.Mr. Rudolph F. Klancer,of Gowanda, N. Y., for the Union.Mr. Herman J. DeKoven,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by, International Fur and Leather WorkersUnion of United States and Canada, herein called the-Union, theNational Labor Relations Board, herein called the Board, by theRegional. Director for the Third Region (Buffalo, New York), issuedits complaint, dated August 24, 1942, against Fitzpatrick and Weller,Inc., of Salamanca and Ellicottville, New York, herein called the re-spondent, alleging that the-respondent had engaged in and was engag-ing in unfair labor practices affecting commerce, within the meaningof-Section 8 (1) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act. Copies of the com-46 N. L. R. B., No. 5.28 FITZPATRICK AND WELLER, INC.29plaint, together with notice of hearing thereon, were duly served upon-the respondent and the Union.In respect to the unfair labor practices, the complaint alleged in'"substance that the respondent : (1) requested its employees to signstatements repuditating the Union; (2) threatened them with refusalto grant wage increases unless they repudiated the Union; (3) threat-ened to close the plant because of their union membership; (4) con-ducted meetings of the employees in order to learn the strength of theUnion; (5) interrogated the employees as to their union membership;(6) secured their signatures to statements repudiating the Union; (7)granted wage increases in order to defeat the Union; and (8) by theforegoing acts interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act. Therespondent filed an answer in which it denied that it had engaged inany unfair labor practices.Pursuant to notice, a hearing was held in Salamanca, New York,on September 10, 1942, before Gustaf B. Erickson, the Trial Examinerduly designated by the Acting Chief Trial Examiner.The Board,the respondent, and the Union were represented and participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.At the close of the Board's case, counsel forthe Board moved that the pleadings be conformed to the proof inrespect to minor matters such as names and dates. This motion wasgranted without objection.The respondent moved to dismiss thecomplaint, which' motion was denied.At the close of the hearing,the respondent renewed its motion to dismiss the complaint.TheTrial Examiner reserved ruling,thereon, but denied the motion in hisIntermediate Report.Various rulings were made by the Trial Ex-aminer during the course of the hearing on other .motions and onobjections to .the admission of evidence.The,Board has, reviewed therulings of the Trial Examiner, and finds that no prejudicial error wascommitted.The rulings are hereby affirmed.On September 21, 1942, the Trial Examiner issued his IntermediateReport, copies of, which were duly served upon the parties, in whichhe found that the respondent had engaged in and was engaging inunfair labor practices, within the meaning of Section 8 (1) and Sec-tion 2 (6) and (7) of the Act, and recommended that the respondentcease and desist therefrom and take certain affirmative action to ef-fectuate the policies of the Act.Thereafter, the respondent and 'theUnion filed exceptions to the Intermediate Report, and the -respondentfiled a brief., --,Pursuant to notice, a hearing for the purpose of oralargument was held on November 5, 1942, before the Board, at Wash-9 30DECISIONS,OF NATIONAL -LABOR RELATIONS BOARDington, D. C.,The respondent alone was represented and participatedin the hearing.The Board has considered the respondent's brief and the exceptionsfiled by the respondent and the Union, finds the exceptions of theUnion to have merit, and finds the exceptions of the respondent to bewithout merit insofar as they are inconsistent with the findings, con-clusions, and order set forth below.Upon the entire record in,the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTFitzpatrick and Weller, Inc., is a New York corporation engagedat Salamanca and Ellicottville, New York, in the manufacture ofrough-turned last blocks and flour barrel headings.Approximately 253,000 feet of logs, constituting about one-seventhof the total amount processed at its Salamanca plant, are shipped tothe respondent annually from outside the State of New York.From January 1 to June 30, 1942, inclusive, the respondent manu-factured finished products, valued in excess of $10,000, of which ap-proximately 60 percent was shipped to points outside the State of NewYork.The respondent admits that it is engaged in commerce withinthe meaning of the Act.H. THE ORGANIZATION INVOLVED'International Fur and Leather Workers Union of United Statesand Canada is a labor organization affiliated with the Congress ofIndustrial Organizations, admitting to membership employees of, therespondent.M. THE UNFAIR LABOR PRACTICES 1In the early part of February 1942, the'Union commenced to or-ganize the respondent's employees.On or about February 5, an or-ganizational meeting was held at Salamanca, New York, which wasattended by employees of both the Salamanca and Ellicottville plants.2A majority of those present signed.union application cards.On thefollowing day, the Union sent a letter to the respondent requesting ameeting for the purposes of collective bargaining.Counsel for-therespondent advised the Union that the respondent did not believe1The findings in this section are based upon the uncontroverted testimony of witnessescalled by the- Board,allof whom we find, as did the Trial Examiner, to be crediblewitnesses,--zThe Salamanca and Ellicottville plants are approximately 9 miles apart,and there isan interchange of employees between the tao plants. FITZPATRICK AND WELLER, INC.31that the Union represented a majority of its employees and that, inany event, no negotiations could be conducted with the Union in theabsence of William Fitzpatrick,3 the respondent's secretary,and treas-urer, who was then unavailable.On or about February 11, Arthur Quackenbush,foreman at theSalamanca plant,4 asked Lawnie Ewing, an employee, whether he had'joined the Union.When Ewing said that he had, Quackenbush askedhim if he thought it wise and stated that Fitzpatrick "probablywould shut the place down, or run part time if the union got in."Quackenbush then asked Ewing if it would not be better "to take a' fivecent raise."At about the same time, Quackenbush asked employeeMark Harrison if he and Ewing, who relieved each other in the boilerroom, had joined the Union.Harrison replied that they had.' A dayor so 'later, Quackenbush told Harrison that he had made a mistake injoining the Union and further stated that "if they shut the milldown, . . . he [Quackenbush] could not get ajob" because he was old.On or about February 19, Quackenbush told employees LeslieOstricker and Joseph Schine to see one Alsdorf; bookkeeper at theSalamanca plant, and also requested Schine to tell employee LouisFisher to see Alsdorf.All three went to Alsdorf's office as instructed.At about the same time Alsdorf spoke to employee Earl Boothe, whowas in Alsdorf's office in search of a' file.Alsdorf talked to the fouremployees, all of whom had joined the Union, individually. Sheregl`iested them to sign prepared letters of withdrawal from the Union,which were addressed to the union representative.While her con-versations with each varied somewhat, she told them in substance thatif they did not sign the letters the respondent would close the plant,but that if they signed them, they would receive a wage increase of 5cents per hour and the price of fuel wood sold to them by the respond-ent would be reduced $1 per load.Alsdorf told one of them that"all the boys had signed off . . . from the C. I. O." Of the four,Ostricker and Boothe signed the letters.By February 22, the unionrepresentative received the withdrawal letters of Ostricker and Bootheand similar withdrawal letters from eight other employees of therespondent.These letters were all dated prior to February 21.At about the same time that the employees at the Salamanca plant,were being promised a 5-cent per hour wage increase 'if they with-drew from the Union, and approximately 2 days after a union meet-ing was held at Ellicottville, Jim Lyons, foreman at the Ellicottvilleplant, told Alfred Meinecke,an employeeat that plant who had3I3othWilliamFitzpatrickand his brother participate in the management of the plants.Wherever Fitzpatrick is mentioned herein, William Fitzpatrick is referred to4Unless otherwise noted, the events related herein occurred at the Salamanca plant,during working hours."The term"mill"is descriptive of the respondent's plants. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDjoined-the Union,* that the respondent would grant the employees a5-cent per hour' wage increase and asked him if that was satisfactory.-Meinecke said the employees wanted a 10-cent an hour increase.Later that day, Lyons called a meeting of the employees at the Elli-cottville plant.He told them that the respondent intended to givethem a 5-cent per hour increase and instructed those who were satis-fied to stand apart from those who were not.A majority indicatedthat they were, dissatisfied.Later that day, Lyons told Meineckethat if the employees wanted more money, they ought to form a"committee" and see Fitzpatrick.On February 21, the respondent granted the employees, at bothplants a 5-cent per hour wage increase and at approximately the sametime reduced by $1 per load the price of fuel wood sold to the em-ployees at the Salamanca plant. Fitzpatrick testified, 'and therespondent's answer avers, that the wage increase on February 21was given in fulfillment of a promise made to the employees in De-cember 1941.Regardless of such promise, however, it is clear, fromthe statements and activities of Foreman Quackenbush and Book-keeper Alsdorf, that the respondent permitted its employees to believethat the February 21 increase, as well as the reduction in the, priceof fuel wood, were contingent upon their withdrawal f rom the Union.Under these circumstances we find that through these benefits therespondent sought to discourage union membership and activity.Upon the basis of the entire record, we further find that ForemanLyon's promise of a wage increase to the employees at the Ellicott-ville plant, as well as his suggestion that they form a "committee"to see Fitzpatrick about a wage increase, were part of the respondent'sgeneral scheme to obtain a repudiation;of the Union by the employeesand to discourage union membership and activity.The respondent contends that since Alsdorf is not a supervisoryemployee, it cannot beheld accountable for her activities as describedabove.We find 'no merit in this ' contention.Three of the four em-ployees who were requested by Alsdorf to sign withdrawal letterswent in to see her upon Foreman Quackenbush's instructions.Als-dorf's threat of a shut-down of the plant if they did not sign theletters, and her promise of a 5-cent per hour wage increase if theydid, followed a like threat and promise made by. Quackenbush toemployees Ewing and Harrison.Finally; the respondent's grant ofa wage increase and reduction of the price of fuel wood were in ac-cordance with. Alsdor£'s promise of such benefits to the, employeesin the event they withdrew from the Union:Upon the basis of theentire record, we find, pis did the Trial Examiner, that Alsdorf wasacting on behalf of the respondent in carrying out a scheme to.dis--courage and prevent the unionization of its employees. FITZPATRICK AND WELLER, INC.33The respondent also 'contends that the Board is precluded fromproceeding in this case by reason of a settlement alleged to havebeen effected pursuant to an oral understanding between the respond-ent and the 'Regional Director for the Third Region.The originalcharge against the respondent, which' was filed by the Union on Febru-ary 24, 1942, alleged that the respondent had violated Section 8' (1)of the Act by various activities which were designed to discourageunion membership, and also alleged that the respondent had violatedSection 8 (5) of the Act by refusing to bargain collectively'-with theUnion as the representative of a majority of its employees.6Fitz-patrick testified that at the first conference between the respondentand the Regional Office of the Board concerning this charge, whichwas held on or about March 2, 1942, he was told by the Regional Di-rector that if the respondent produced its pay roll and upon a checkit were found that the Union did not represent a majority, "that wouldend" the "whole case."On June 19,, the respondent produced its payroll, and upon a check made that day by the Regional Office it wasfound that the Union did not represent a majority. The respondenturges that the Regional Director's proposal was thus accepted andcomplied with and the entire case accordingly settled.The record discloses that in the interim between the aforemen-tioned conference of March 2 at which, according to Fitzpatrick, theRegional Director made the proposal relied upon by the respondent,and the respondent's submission of its pay roll on June 19, therespondent and the representatives of the Regional Office were nego-tiating for the settlement of the case by the posting of a notice bythe respondent that it would cease and desist from engaging in anyactivity in violation of Section 8 (1) of the Act.A discussion con-cerning such notice took place at a conference, held on April 3.At aconference held- on April 12, a Field Examiner for the Board re=quested Fitzpatrick to sign a "settlement agreement" under whichthe Union was to withdraw the charge if the respondent posted theafore-mentioned notice.Fitzpatrick and counsel for the respondentargued with the Field Examiner over -the contents of such notice.Fitzpatrick then stated that he would not sign the agreement withoutfirst consulting his brother, who participated in the management ofthe respondent's affairs.The settlement agreement was never executed.We do not' find it necessary to determine whether the RegionalDirector in fact made the proposal relied upon by the respondent,for, ' eveif' ifmade,, we do not believe that it was operative, when the0The'amendedcharge, filed on August 18, 1942, upon the basis of which the complaintherein was issued, alleged violations of Section 8 (1) alone.The violations of Section8 (1) alleged'in the original charge were substantially the same as those alleged in theamended charge.'604086-43-vol.46 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent, produced its pay roll.The pay roll was not submittedby the respondent to the Regional Office until more than 31/2 monthsafter the proposal.Not only did more than a reasonable time thuselapse between the proposal and the production of the pay roll, butin the interim there were negotiations for a different type of settle-ment.Under these circumstances, when the respondent finally sub-mitted its pay roll, it could hardly have believed that the originalproposal of the Regional Director was in effect.On the basis of theentire record, we find, as did the Trial Examiner, that there was nosettlement of the charges that the respondent engaged in unfair laborpractices in violation of Section 8 (1) of the Act.We find that by the above-described statements and activities ofForemen Quackenbush and Lyons and Bookkeeper Alsdorf, as wellas by its grant of a wage increase and a reduction of the price offuel wood sold to its employees, the respondent has interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the, Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEJWe find that the activities of the respondent set forth in Section III'above, occurring in connection with the operations of the respondent-described in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among, the several States andtend to, lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in and is engagingin unfair labor practices, we shall order it to cease and desist there-from and to take certain affirmative action which we find necessaryto effectuate the policies of the Act."Upon the basis of the foregoing findings of fact and upon theentire-record in the case, the- Board makes the following :CONCLUSIONS OF LAWf.1.InternationalFur and Leather Workers Union of UnitedStates and Canada, affiliated with the Congress of Industrial Or-ganizations, is a labor organization, within the -meaning of Section2 (5) of the Act.2. .-By interfering- with, restraining, and 'coercing "its employeesthe respondent has engaged in and is engaging in unfair-labor- prac=tices,within the meaning of Section 8 (1) of'the' Act. - ' FITZPATRICK AND WELLER, INC.'353.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the'National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Fitzpatrick and Weller, Inc., its officers, agents, successors,and assigns, shall:1. -Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees iii the exercise.of the rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted.activities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:''I(a)Post immediately in conspicuous places throughout its plantsat Salamanca and Ellicottville, New York, and maintain for a periodof not less than sixty (60) consecutive days from the date of posting,-notices to its employees, stating that the respondent will not engagein the conduct from which it is ordered to cease and desist in para-graph 1 (a) of this Order ;.(b)Notify the Regional Director for the Third Region in writingwithin' ten (10) days from the' date of this Order what steps therespondent has taken to comply herewith.